       Case 1:20-cv-06156-PAE-SN Document 28 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSE LUIS AURELIO PINZON, et al.,

                                        Plaintiffs,                   20 Civ. 6156 (PAE) (SN)
                        -v-
                                                                      ORDER OF DEFAULT
 168 8TH AVENUE FOOD CORP., et al.,                                      JUDGMENT

                                        Defendants.



PAUL A. ENGELMAYER, District Judge:

       On August 6, 2020, plaintiffs filed the complaint. Dkt. 1. Defendants have not appeared

or answered to otherwise responded to the complaint. On September 14, 2020, Judge Netburn

issued an order directing the plaintiffs to file for a default judgment or otherwise inform he Court

how plaintiffs wished to proceed by September 18, 2020. Dkt. 11. Also on September 14, 2020,

plaintiffs filed for and received Clerk’s Certificates of Default as to both defendants, Dkts. 16–

17, and filed a status report indicating that upon issuance of the Clerk’s Certificates of Default,

plaintiffs would move for default judgment, Dkt. 15.

       On November 17, the Court issued an order to show cause directing plaintiffs to file a

motion for default judgment or otherwise show cause as to why the case should not be dismissed

for failure to prosecute. Dkt. 18. On November 27, 2020, plaintiffs filed a motion for default

judgment. Dkts. 19–22. On December 1, 2021, the Court issued an order directing defendants to

oppose the motion for a default judgment by December 29, 2021. Dkt. 23. On December 3,

2021, plaintiffs served defendants with the Court’s order by First Class Mail. Dkts. 24–25.

       The Court has reviewed plaintiffs’ motion for default judgment pursuant to Federal Rule

of Civil Procedure 55(b), Dkt. 19, and plaintiffs’ supporting affidavit, Dkt. 20. Because proof of

                                                  1
       Case 1:20-cv-06156-PAE-SN Document 28 Filed 02/02/21 Page 2 of 2




service has been filed, defendants have not answered the amended complaint, the time for

answering the amended complaint has expired, and defendants failed to appear to contest entry

of a default judgment for that purpose, the Court enters a default judgment for plaintiffs against

the defendants.

       The Court, by separate order, will commission an inquest into damages. The Court

respectfully directs the Clerk of the Court to terminate the motion pending at docket 19.

       SO ORDERED.

                                                        
                                                     ____________________________________
                                                     Paul A. Engelmayer
                                                     United States District Judge
Dated: February 2, 2021
       New York, New York




                                                 2
